DETAILED CORRESPONDENCE
This Office action is in response to the Request for Continued Examination (RCE) filed 12/02/2021, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/11/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejection in the preview Office action dating 09/03/2021 has been withdrawn in light of the current amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al., US 2020/0383580, hereinafter “Shouldice” in view of Scofield et al., US 2013/0046456, hereinafter “Scofield” in further view of Guttridge, US 2020/0027183.

As per claim 1. A method, comprising: 
receiving, by a device, from at least one data source, data related to an occupant of a transport (Shouldice: see at least para. 8—“Some versions of the present technology may include a processor-readable medium having stored thereon processor-executable instructions which, when executed by a processor of an electronic device, cause the processor to process data sensed in a cabin vicinity of a vehicle, to detect physiological movement of a user….” along with para. 13, 17-25, 57 and 125);
determining, by the device, a destination of the occupant based on the data related to the occupant (Shouldice: see at least para. 225—“Thus, motion detection capabilities such as the sleep or wake detection operations of the processing device ; and
automatically adjusting, by the device, an environment of the transport to match a detected mode of the occupant based on the data related to the occupant and the destination (Shouldice: see at least para. 230—“For example, the processing device 100 of the vehicle may monitor the user's sleep in challenging automotive environment- including for example noise, motion, fans/airflow. In order to promote sleep, the processing device may be configured to select and optimize a navigation route, adjust suspension settings and/or automated vehicle control style ( e.g., driving casual rather than aggressive such as by adjustments to acceleration and/or braking) to enhance the user's sleep.”); 
wherein the detected mode corresponds to a work mode, a relax travel mode, or a home mode (Shouldice: see at least para. 231—“The processing device 100 may control a switch to work, relax, sleep, waking, work programs to suit (or be more aligned to) the circadian rhythm of the user.”); 
wherein automatically adjusting the environment of the transport includes modifying interior environment settings of the transport based on an action performed by the occupant related to the detected mode (Shouldice: see at least para. 262 231). 
Shouldice teaches the “The electronic device, based on the output from the evaluation of the portion of the derived physiological movement signal, may set a parameter for a navigation route provided with the vehicle navigation system” in at least para. 25; however, Shouldice is silent of the claim term departure time. Yet, Scofield teaches determining, by the device, a departure time of the occupant based on the destination (Scofield: see at para. 20—“…the IMTOA system may perform some or all of its automated determinations in manners that reflect such user-specific information and/or other types of time-based or other conditions,” para. 33—“….a corresponding departure time from home is determined to allow arrival at the embarkation mass transit point by a determined intermediate time….” along with para. 67—“determine… one or more destination locations, and one or more associated times … based on an indication of a particular user, such as to retrieve user-specific travel-related constraints or preferences for the user, including those previously specified by the user and/or automatically determined for the user based on an analysis of travel patterns of the user or using other information).” along with 68-69, FIG. 2A. Thus, taken together the at least paragraphs 33 and 67-69 reads on this element); 
Thus, the combination of Shouldice in view of Scofield is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above  Shouldice in view of Scofield because such combination will provide the user with technique to “further tailor his or her trip in a user-controlled manner ([0035], Scofield).
Shouldice in view of Scofield is silent on teaching requesting, by the device, a transport at a location of the occupant. Yet, Guttridge teaches requesting, by the device, a transport at a location of the occupant at the departure time (Guttridge: see at least  para. 40—“The requester device 104 can, for example, implement a corresponding service application (SA) 105, which individual requesters can use to make transport requests 101. The transport requests 101 can specify parameters such as a service start location (e.g., pickup location), destination location ( e.g., drop-off location), and other parameters such as the type of vehicle which the requester prefers or requires” along with 41, 28-29).
Thus, the combination of Shouldice in view of Scofield and further view of Guttridge is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shouldice, Scofield and Guttridge because such combination will provide the user with the “requested….transportation services” ([0001], Guttridge). 

The method of claim 1, comprising receiving the data related to the occupant before the occupant enters the transport (Guttridge: para. 40-41).   

As per claim 3. The method of claim 1, wherein the at least one data source is any of: 
2a video camera; 
an image camera; 
a device associated with the occupant; and 
a remote data source associated with the occupant (Shouldice: see at least para. 125, along 177, 225). 

As per claim 6. The method of claim 1, comprising receiving the data related to the occupant from a plurality of sources connected over a blockchain network (Shouldice: see at least  para. 17—“the medium may further include processor-executable instructions to record data based on the derived physiological movement signal in a blockchain data system.” along with para. 18-25, para. 28—“The method may further include recording data based on the derived physiological movement signal in a blockchain data system….”, para. 252-255, 264—“Optionally, at 836, data concerning the detected conditions may be recorded, such as in a secure manner. For example, the data may be stored by 4a blockchain process at 836” FIG. 8, 10).  

As per claim 7.  The method of claim 6, comprising executing a smart contract to adjust the environment of the transport based on the data related to the occupant and the destination (Shouldice: para. 230—“In order to promote sleep, the processing device .  
 
Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al., US 2020/0383580, hereinafter “Shouldice” in view of Scofield et al., US 2013/0046456, hereinafter “Scofield” in view of Guttridge, US 2020/0027183 in further view of Rafferty et al, hereinafter “Rafferty”.

As per claim 4. Shouldice in view of Scofield and in further view of Guttridge teaches the method of claim 1 as rejected above. Both Shouldice and Scofield are silent on the term timestamp. Guttridge teaches the concept of timestamp in para. 23; however, Guttridge is silent on teaching comprising receiving a time stamp associated with the data related to the occupant. Yet, Rafferty teaches comprising receiving a time stamp associated with the data related to the occupant (Rafferty: see at least para. 12).
Thus, the combination of Shouldice, Scofield, Guttridge in further view of Rafferty is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

As per claim 5. (Original) The method of claim 4, comprising determining the departure time of the occupant based on the time stamp (Rafferty: para. 12, 34).  

As per claim 8. (Currently Amended) A system, comprising: 
a processor of a device (Shouldice: see at least para. 56); 
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (Shouldice:  see at least para. 7-17—“processor-executable instructions”, Abstract ). Furthermore, claim 8 is the system that performs the method of to claim 1; therefore, claim 8 is rejected under same rationale as claim 1 above. 

Regarding claims 9-14: Claims 2-7 are the method claims that are performed on the system claim of 9-14 respectively; therefore, claims 9-14 are rejected on the same rationale above as claim 2-7 respectively.

As per claim 15.  A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (Shouldice: see at least para. 7-13, 15-21—“processor-readable medium”). Furthermore, claim 15 is non-transitory computer readable medium that stores the method of to claim 1; therefore, claim 15 is rejected under same rationale as claim 1 above.

Regarding claims 16-20: Claims 2 and 4-7 are the method claims stored by the non-transitory computer readable medium claims of 16-20 respectively; therefore, claims 16-20 are rejected on the same rationale above as claim 2 and 4-7 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661